United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2845
                                     ___________

Richard M. Hedrick,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Allen Pfeiffer; Gary A. Janssen; Dunn *
L. Donald,                              *    [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: February 5, 1999
                               Filed: April 5, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Richard M. Hedrick appeals from the district court&s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 suit against City of Waverly, Nebraska employees
Allen Pfeiffer and Gary A. Janssen, and City attorney Donald L. Dunn, in their
individual and official capacities. Having carefully reviewed the record and the parties&
briefs, we conclude the district court&s judgment was correct, and an extended



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
discussion is not warranted. We also deny Hedrick&s motion to assess excess costs
against appellees’ counsel.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-